Title: To Benjamin Franklin from William Carmichael, 20 April 1784
From: Carmichael, William
To: Franklin, Benjamin



Dear Sir
Paris 20th April 1784

Inclosed I have the honor to send you a Letter from the house of Drouilhet advising me of their having drawn upon your Excellency for £s [l.t.] 13447.5. s. at 60 days date making the Sum of 54000 Rials de Vn. [Veillon] or 2700 Dollars for the payment of a bill drawn by Mr Morris on me which bill became due since my Departure from Madrid.— I intended to have had the pleasure of waiting on you this morning but am prevented by a bilious vomiting which confines me to the house & I am afraid will the whole day.
I have the honor to be with Much respect your Excellencys Most Obedt & Most Humble Sert

Wm. Carmichael
His Excy. Benjn. Franklin—

